Exhibit 10(ll)

 

 

 

PURCHASE AND SALE AGREEMENT

 

BETWEEN

FUND II AND FUND II-OW, a Georgia general partnership,

AS SELLER

AND

 

KMBA, LLC, a North Carolina limited liability company,

 

AS PURCHASER

 

1000 Louis Rose Place

Charlotte, North Carolina

 

 

March 20, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1. DEFINITIONS    1 ARTICLE 2. PURCHASE AND SALE    6
            2.1.   Agreement to Sell and Purchase the Property.    6
            2.2.   Permitted Exceptions.    6             2.3.   Earnest Money.
   6             2.4.   Purchase Price.    6             2.5.   Independent
Contract Consideration.    7             2.6.   Closing.    7 ARTICLE 3.
PURCHASER’S INSPECTION AND REVIEW RIGHTS    7             3.1.   Due Diligence
Inspections.    7             3.2.   Deliveries by Seller to Purchaser;
Purchaser’s Access to Property Records of Seller.    8             3.3.  
Condition of the Property.    9             3.4.   Title and Survey.    10
            3.5.   Service Contracts.    11             3.6.   Reserved.    11
            3.7.   Confidentiality.    11 ARTICLE 4. REPRESENTATIONS, WARRANTIES
AND OTHER AGREEMENTS    12             4.1.   Representations and Warranties of
Seller.    12             4.2.   Knowledge Defined.    14             4.3.  
Covenants and Agreements of Seller.    15             4.4.   Representations and
Warranties of Purchaser.    15 ARTICLE 5. CLOSING DELIVERIES, CLOSING COSTS AND
PRORATIONS    16             5.1.   Seller’s Closing Deliveries.    16
            5.2.   Purchaser’s Closing Deliveries.    18             5.3.  
Closing Costs.    18             5.4.   Prorations and Credits.    18 ARTICLE 6.
CONDITIONS TO CLOSING    19             6.1.   Conditions Precedent to
Purchaser’s Obligations.    19             6.2.   Conditions Precedent to
Seller’s Obligations.    20 ARTICLE 7. CASUALTY AND CONDEMNATION    20
            7.1.   Casualty.    20             7.2.   Condemnation.    21
ARTICLE 8. DEFAULT AND REMEDIES    22             8.1.   Purchaser’s Default.   
22             8.2.   Seller’s Default.    22 ARTICLE 9. ASSIGNMENT    23
            9.1.   Assignment.    23 ARTICLE 10. BROKERAGE COMMISSIONS    23
            10.1.   Broker.    23



--------------------------------------------------------------------------------

ARTICLE 11. INDEMNIFICATION    24             11.1.    Indemnification by
Seller.    24             11.2.    Indemnification by Purchaser.    24
            11.3.    Limitations on Indemnification.    24             11.4.   
Survival.    25             11.5.    Indemnification as Sole Remedy.    25
ARTICLE 12. MISCELLANEOUS    25             12.1.    Notices.    25
            12.2.    Possession.    26             12.3.    Time Periods.    26
            12.4.    Publicity.    26             12.5.    Discharge of
Obligations.    27             12.6.    Severability.    27             12.7.   
Construction.    27             12.8.    Sale Notification Letters.    27
            12.9.    Access to Records Following Closing.    27
            12.10.    Submission to Jurisdiction.    27             12.11.   
General Provisions.    28             12.12.    Like-Kind Exchange.    28
            12.13.    Attorney’s Fees.    29             12.14.    Counterparts.
   29             12.15.    Effective Agreement.    29

 

ii



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

Exhibit “A”    Description of Land Exhibit “B”    List of Personal Property
Exhibit “B-1”    List of Property Excluded from Personal Property Exhibit “C”   
Form of Escrow Agreement Exhibit “D”    Existing Survey Exhibit “E”    Permitted
Exceptions Exhibit “F”    List of Service Contracts Exhibit “G”    List of
Exceptions (Representations and Warranties)

 

Schedule of Exhibits



--------------------------------------------------------------------------------

SCHEDULE OF CLOSING DOCUMENTS

 

Schedule 1    Form of Bill of Sale to Personal Property Schedule 2    Form of
Assignment and Assumption of Service Contracts Schedule 3    Form of General
Assignment of Seller’s Interest in Intangible Property Schedule 4    Form of
Seller’s Affidavit (for Purchaser’s Title Insurance Purposes) Schedule 5    Form
of Seller’s Certificate (as to Seller’s Representations and Warranties)
Schedule 6    Form of Seller’s FIRPTA Certificate Schedule 7    Form of
Purchaser’s Certificate (as to Purchaser’s Representations and Warranties)

 

Schedule of Closing Documents



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

1000 Louis Rose Place

Charlotte, North Carolina

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into as of
the 20th day of March, 2009 between FUND II AND FUND II-OW, a Georgia general
partnership (“Seller”), and KMBA, LLC, a North Carolina limited liability
company (together with its permitted successors and assigns, “Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller desires to sell its fee simple estate in certain improved real
property commonly known as 1000 Louis Rose Place, located in Charlotte,
Mecklenburg County, North Carolina, together with certain related personal and
intangible property, and Purchaser desires to purchase such real, personal and
intangible property; and

WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

ARTICLE 1.

DEFINITIONS

For purposes of this Agreement, each of the following capitalized terms will
have the meaning ascribed to such terms as set forth below:

“Assignment and Assumption of Service Contracts” means the form of assignment
and assumption of the Service Contracts to be executed and delivered by
Purchaser and Seller as to the Service Contracts at the Closing in the form
attached hereto as SCHEDULE 2.

“Basket Limitation” means an amount equal to Fifteen Thousand and No/100 Dollars
($15,000.00 U.S.).

“Bill of Sale” means the form of Bill of Sale to the Personal Property to be
executed and delivered to Purchaser by Seller at the Closing in the form
attached hereto as SCHEDULE 1.

“Broker” means either Seller’s Broker or Purchaser’s Broker or both, as may be
indicated by the context.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banking institutions in the States of Georgia or New York are authorized by law
or executive action to close.

“Cap Limitation” means an amount equal to one percent (1%) of the Purchase
Price.



--------------------------------------------------------------------------------

“Closing” means the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.

“Closing Date” has the meaning ascribed thereto in Section 2.6 hereof.

“Closing Documents” means any certificate, instrument or other document
delivered pursuant to this Agreement.

“Declaration” has the meaning ascribed thereto in EXHIBIT “E” attached hereto
and made a part hereof.

“Due Diligence Material” has the meaning ascribed thereto in Section 3.7 hereof.

“Earnest Money” means the Initial Earnest Money together with all interest which
accrues thereon as provided in Section 2.3(c) hereof and in the Escrow
Agreement.

“Effective Date” means the date upon which each of Seller and Purchaser have
delivered an executed counterpart of this Agreement to the other, which date
will be inserted in the space provided on the cover page and page 1 hereof. For
purposes of determining the Effective Date, a facsimile or other electronic
signature will be deemed an original signature.

“Environmental Law” means any law, ordinance, rule, regulation, order, judgment,
injunction or decree now or hereafter relating to pollution or substances or
materials which are considered to be hazardous or toxic, including, without
limitation, the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), the Comprehensive Environmental Response, Compensation and Liability Act
(codified in various sections of 26 U.S.C., 33 U.S.C., 42 U.S.C. and 42 U.S.C.
§ 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. § 1801 et
seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the Safe Drinking Water
Act (21 U.S.C. § 349, 42 U.S.C. § 201 et seq. and § 300 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2061 et seq.), the Emergency Planning and
Community Right to Know Act (42 U.S.C. § 1100 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Occupational Safety & Health Act (29 U.S.C. § 655 et
seq.), and any state and local environmental laws, all amendments and
supplements to any of the foregoing and all regulations and publications
promulgated or issued pursuant thereto.

“Escrow Agent” means the Title Company, at its office at 4170 Ashford Dunwoody
Road, Suite 460, in Atlanta, Georgia 30319.

“Escrow Agreement” means that certain Escrow Agreement in the form attached
hereto as EXHIBIT “C” entered into in conjunction with the execution and
delivery of this Agreement by Seller, Purchaser and Escrow Agent with respect to
the Earnest Money.

“Existing Survey” means that certain survey with respect to the Land and the
Improvements, more particularly described on EXHIBIT “D” attached hereto and
made a part hereof.

“FIRPTA Certificate” means the form of FIRPTA Certificate to be executed and
delivered to Purchaser at Closing substantially in the form attached hereto as
SCHEDULE 6.

“First Title Notice” has the meaning ascribed thereto in Section 3.4 hereof.

 

2



--------------------------------------------------------------------------------

“General Assignment” means an assignment by Seller of its interest in intangible
property owned by Seller (being Seller’s interest in the Intangible Property)
and being conveyed as a part of the Property, to be executed by Seller at
Closing, substantially in the form attached hereto as SCHEDULE 3 and made a part
hereto, with such changes thereto as may be agreed upon by Seller and Purchaser
to convey the Intangible Property.

“Hazardous Substances” means any and all pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is now or hereafter restricted, prohibited or penalized under any
Environmental Law (including, without limitation, lead paint, asbestos, urea
formaldehyde foam insulation, petroleum and polychlorinated biphenyls).

“Improvements” means all buildings, structures and improvements now or on the
Closing Date situated on the Land, including without limitation, all parking
areas and facilities, improvements and fixtures located on the Land.

“Initial Earnest Money” means the sum of One Hundred Thousand and No/100 Dollars
($100,000.00 U.S.).

“Inspection Period” means the period expiring at 5:00 P.M. local Charlotte,
North Carolina time on March 20, 2009.

“Intangible Property” means all intangible property, if any, owned by Seller and
related to the Land and Improvements, including, without limitation, the rights
and interests, if any, in and to the following (to the extent assignable):
(i) all assignable plans and specifications and other architectural and
engineering drawings for the Land and Improvements; (ii) all assignable
warranties or guaranties given or made in respect of the Improvements or
Personal Property; (iii) all transferable consents, authorizations, variances or
waivers, licenses, permits and approvals from any governmental or
quasi-governmental agency, department, board, commission, bureau or other entity
or instrumentality solely in respect of the Land or Improvements; and (iv) all
of the right, title and interest of Seller in and to all assignable Service
Contracts that Purchaser agrees to assume (or is deemed to have agreed to
assume).

“Kings III Agreement” has the meaning ascribed thereto in EXHIBIT “F” attached
hereto and made a part hereof.

“Land” means that certain tract or parcel of real property located in
Mecklenburg County, North Carolina, which is more particularly described on
EXHIBIT “A” attached hereto, together with all rights, privileges and easements
appurtenant to said real property, and all right, title and interest, if any, of
Seller in and to any land lying in the bed of any street, road, alley or
right-of-way, open or closed, adjacent to or abutting the Land.

“Leasing Agreement” has the meaning ascribed thereto in Section 4.1(g) hereof.

“Losses” has the meaning ascribed thereto in Section 11.1 hereof.

“Monetary Objection” or “Monetary Objections” means (a) any mortgage, deed to
secure debt, deed of trust or similar security instrument encumbering all or any
part of the Property,

 

3



--------------------------------------------------------------------------------

(b) any mechanic’s, materialman’s or similar lien (unless resulting from any act
or omission of Purchaser or any of its agents, contractors, representatives or
employees or any tenant of the Property), (c) the lien of ad valorem real or
personal property taxes, assessments and governmental charges affecting all or
any portion of the Property which are delinquent, (d) any judgment of record
against the Property in the county or other applicable jurisdiction in which the
Property is located, (e) any other lien or other encumbrance affecting title to
the Property which can be removed according to its terms by payment of a
liquidated sum of money, excluding any such other liens or encumbrances which
are identified in clauses (a)-(d) in the definition of “Permitted Exceptions”,
and (f) Post Effective Date Encumbrances.

“Other Notices of Sale” has the meaning ascribed thereto in Section 5.1(m)
hereof.

“Permitted Exceptions” means (a) liens for taxes, assessments and governmental
charges not yet due and payable or due and payable but not yet delinquent with
respect to the Land and Improvements, (b) such state of facts as would be
disclosed by a current survey of the Land, (c) the matters set forth on EXHIBIT
“E” attached hereto and made part hereof or otherwise disclosed in the Title
Commitment issued with respect to the Land and Improvements, and (d) such other
easements, restrictions and encumbrances with respect to the Land and
Improvements that do not constitute Monetary Objections, and that are approved
(or are deemed approved) by Purchaser in accordance with the provisions of
Section 3.4 hereof.

“Personal Property” means all furniture (including common area furnishings and
interior landscaping items), carpeting, draperies, appliances, personal property
(excluding any computer software which either is licensed to Seller or which
Seller deems proprietary [a listing of such excluded computer software being set
forth on EXHIBIT “B-1” attached hereto and made a part hereof]), machinery,
apparatus and equipment owned by Seller and currently used exclusively in the
operation, repair and maintenance of the Land and Improvements and situated
thereon, including, without limitation, those specific items of personal
property (if any) more particularly described on EXHIBIT “B” attached hereto and
made a part hereof; provided, however, the property described on EXHIBIT “B-1”
attached hereto and made a part hereof is expressly excluded from the definition
of Personal Property. The Personal Property does not include any property owned
by tenants, contractors or licensees, and will be conveyed to Purchaser subject
to depletions, replacements and additions in the ordinary course of Seller’s
business.

“Post Effective Date Encumbrances” means all encumbrances to title to the
Property, other than the matters identified in clauses (a)-(e) of the definition
of “Monetary Objections” which first encumber title to the Property by act or
omission of Seller or any of Seller-Related Entities, which act or omission was
committed or accrued, after the Effective Date and in violation or breach of
this Agreement by Seller or any Seller-Related Entity.

“Property” means the Land, the Improvements, the Personal Property and the
Intangible Property.

“Property Management Agreement” has the meaning ascribed thereto in
Section 4.1(h) hereof.

“Purchase Price” means the amount specified in Section 2.4 hereof.

“Purchaser-Related Entities” has the meaning ascribed thereto in Section 11.1
hereof.

 

4



--------------------------------------------------------------------------------

“Purchaser-Waived Breach” has the meaning ascribed thereto in Section 11.3
hereof.

“Purchaser’s Broker” means Machen Advisory Group, Inc., a North Carolina
corporation, d/b/a Machen-Wingate Advisory Group.

“Purchaser’s Certificate” has the meaning ascribed thereto in Section 5.2(b)
hereof.

“Purchaser’s Counsel” means Templeton & Raynor, P.A., 1800 East Boulevard,
Charlotte, NC 28203, Attention: Thomas B. Templeton, Esq.

“Purchaser’s Title Commitment” has the meaning ascribed thereto in Section 3.4
hereof.

“Real Estate Transfer Taxes” means the transfer tax, excise tax, documentary
stamp tax or similar tax (however denominated) which may be imposed by the
state, county and/or municipality in which the Property is located and be
payable in connection with the conveyance of the Property by Seller to Purchaser
hereunder.

“Seller-Related Entities” has the meaning ascribed thereto in Section 11.2
hereof.

“Seller’s Affidavit” has the meaning ascribed thereto in Section 5.1(f) hereof.

“Seller’s Broker” means W. C. Pinkard & Co., Inc., a North Carolina corporation,
d/b/a Colliers Pinkard.

“Seller’s Certificate” means the form of certificate to be executed and
delivered by Seller to Purchaser at the Closing with respect to the truth and
accuracy of Seller’s warranties and representations contained in Section 4.1
hereof (modified and updated as the circumstances require), in the form attached
hereto as SCHEDULE 5.

“Seller’s Counsel” means Troutman Sanders LLP, Bank of America Plaza, Suite
5200, 600 Peachtree Street, N.E., Atlanta, Georgia 30308-2216, Attention: Jeff
Greenway.

“Seller’s Title Commitment” has the meaning ascribed thereto in Section 3.4
hereof.

“Service Contracts” means all those certain contracts and agreements (including
all equipment leases) more particularly described as Service Contracts on
EXHIBIT “F” attached hereto and made a part hereof relating to the repair,
maintenance or operation of the Land, Improvements or Personal Property which
will extend beyond the Closing Date.

“Special Warranty Deed” has the meaning ascribed thereto in Section 5.1(a)
hereof.

“Subsequent Title Notice” has the meaning ascribed thereto in Section 3.4
hereof.

“Taxes” has the meaning ascribed thereto in Section 5.4(a) hereof.

“Tenant Inducement Costs” means any out-of-pocket payments required under any
lease to be paid by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including
specifically, but without limitation, tenant improvement costs, lease buyout
payments, and moving, design, refurbishment and club membership allowances and
costs. The term “Tenant Inducement Costs” does not include loss of income
resulting from any free rental period, it being understood and agreed that
Seller will bear the loss resulting from any free rental period until the
Closing Date and that Purchaser will bear such loss from and after the Closing
Date.

 

5



--------------------------------------------------------------------------------

“Title Company” means Chicago Title Insurance Company.

“Title Commitment” has the meaning ascribed thereto in Section 3.4 hereof.

ARTICLE 2.

PURCHASE AND SALE

2.1. Agreement to Sell and Purchase the Property. Subject to and in accordance
with the terms and provisions of this Agreement, Seller agrees to sell and
Purchaser agrees to purchase, the Property.

2.2. Permitted Exceptions. The Property will be conveyed subject to the matters
which are, or are deemed to be, Permitted Exceptions.

2.3. Earnest Money.

(a) Concurrently with its execution and delivery of this Agreement to Seller,
Purchaser shall deliver the Initial Earnest Money to Escrow Agent by federal
wire transfer, payable to Escrow Agent, which Initial Earnest Money will be held
and released by Escrow Agent in accordance with the terms of the Escrow
Agreement.

(b) The parties hereto mutually acknowledge and agree that time is of the
essence in respect of Purchaser’s timely deposit of the Initial Earnest Money
with Escrow Agent, and that if Purchaser fails to timely deposit the Initial
Earnest Money with Escrow Agent, this Agreement will terminate, and neither
party hereto will have any further rights or obligations hereunder, except those
provisions of this Agreement which by their express terms survive the
termination of this Agreement.

(c) The Earnest Money will be applied to the Purchase Price at the Closing and
will otherwise be held, refunded, or disbursed in accordance with the terms of
the Escrow Agreement and this Agreement. Interest and other income from time to
time earned on the Initial Earnest Money will be earned for the account of
Purchaser, and will be a part of the Earnest Money.

2.4. Purchase Price. Subject to adjustment and credits as otherwise specified in
this Section 2.4 and elsewhere in this Agreement, the purchase price (the
“Purchase Price”) to be paid by Purchaser to Seller for the Property is the sum
of TWO MILLION ONE HUNDRED AND TWENTY-TWO THOUSAND AND NO/100 DOLLARS
($2,122,000.00 U.S.). The Purchase Price will be paid by Purchaser to Seller at
the Closing as follows:

(a) The Earnest Money will be paid by Escrow Agent to Seller at Closing; and

(b) At Closing, the balance of the Purchase Price, after applying, as partial
payment of the Purchase Price the Earnest Money paid by Escrow Agent to Seller,
and subject to prorations and other adjustments specified in this Agreement,
will be paid by Purchaser in immediately available funds to the Title Company,
for further delivery to an account or accounts designated by Seller. If the
Closing occurs, but the amount due from Purchaser pursuant to this

 

6



--------------------------------------------------------------------------------

Agreement is not received by Seller on or before the later of 3:00 p.m. local
Atlanta, Georgia time or in sufficient time for reinvestment by Seller in
Atlanta, Georgia, on the Closing Date or in sufficient time for any lenders to
receive the amount required for payoff of any loans on the Closing Date, then
Purchaser shall reimburse Seller for loss of interest due to the inability to
reinvest Seller’s funds on the Closing Date or the inability of Seller to pay
off any loan payable to its lender on the Closing Date, calculated at the rate
of eight percent (8%) per annum (calculated on a per diem basis, using a 365-day
year). The provisions of the preceding sentence of this Section 2.4(b) will
survive the Closing.

2.5. Independent Contract Consideration. In addition to, and not in lieu of, the
delivery to Escrow Agent of the Initial Earnest Money, concurrently with
Purchaser’s execution and delivery of this Agreement to Seller, Purchaser has
paid to Seller Purchaser’s check, payable to the order of Seller, in the amount
of One Hundred and No/100 Dollars ($100.00). Seller and Purchaser hereby
mutually acknowledge and agree that said sum represents adequate bargained for
consideration for Seller’s execution and delivery of this Agreement and
Purchaser’s right to inspect the Property pursuant to Article 3. Said sum is in
addition to and independent of any other consideration or payment provided for
in this Agreement and is nonrefundable in all events.

2.6. Closing. The consummation of the sale by Seller and purchase by Purchaser
of the Property (the “Closing”) will be held on or before May 19, 2009. The
Closing will take place at an office in the metropolitan Atlanta, Georgia, area,
and at such specific place, time and Business Day (the “Closing Date”) as may be
designated by Purchaser in a written notice to Seller not less than three (3)
Business Days prior to Closing. If Purchaser fails to give such notice of the
Closing Date, the Closing will be at the offices of the Title Company,
4170 Ashford Dunwoody Road, Suite 460, Atlanta, Georgia 30399, at 10:00 a.m. on
May 19, 2009. It is contemplated that the transaction will be closed with the
concurrent delivery of the documents of title and the payment of the Purchase
Price. Notwithstanding the foregoing, there will be no requirement that Seller
and Purchaser physically meet for the Closing, and all documents and funds to be
delivered at the Closing will be delivered to the Title Company unless the
parties hereto mutually agree otherwise. Seller and Purchaser agree to use
reasonable efforts to complete all requirements for the Closing prior to the
Closing Date.

ARTICLE 3.

PURCHASER’S INSPECTION AND REVIEW RIGHTS

3.1. Due Diligence Inspections.

(a) From and after the Effective Date until the Closing Date or earlier
termination of this Agreement, Seller shall permit Purchaser and its authorized
representatives to inspect the Property, to perform due diligence and
environmental investigations, to examine the records of Seller with respect to
the Property, and make copies thereof, at such times during normal business
hours as Purchaser or its representatives may request. All such inspections must
be nondestructive in nature, and specifically may not include any physically
intrusive testing. All inspection fees, appraisal fees, engineering fees and all
other costs and expenses of any kind incurred by Purchaser relating to the
inspection of the Property will be solely Purchaser’s expense. Seller reserves
the right to have a representative present at the time of making any such
inspection. Purchaser shall notify Seller not less than two (2) Business Days in
advance of making any such inspection.

 

7



--------------------------------------------------------------------------------

(b) If the Closing is not consummated hereunder, Purchaser shall promptly
deliver to Seller copies of all reports, surveys and other information furnished
to Purchaser by third parties in connection with such inspections; provided,
however, that delivery of such copies and information will be without warranty
or representation whatsoever, express or implied, including, without limitation,
any warranty or representation as to ownership, accuracy, adequacy or
completeness thereof or otherwise. This Section 3.1(b) will survive the
termination of this Agreement.

(c) To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Property or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance. Purchaser hereby agrees to and
shall indemnify, defend and hold harmless Seller from and against any and all
expense, loss or damage which Seller may incur (including, without limitation,
reasonable attorney’s fees actually incurred) as a result of any act or omission
of Purchaser or its representatives, agents or contractors, other than any
expense, loss or damage to the extent arising from any act or omission of Seller
during any such inspection. Said indemnification will not extend to pre-existing
conditions merely discovered by Purchaser. Said indemnification agreement will
survive the Closing, or earlier termination of this Agreement, until the
expiration of any applicable statute of limitations. Purchaser shall maintain
and shall ensure that Purchaser’s consultants and contractors maintain
commercial general liability insurance in an amount not less than $1,000,000,
combined single limit, and in form and substance adequate to insure against all
liability of Purchaser and its consultants and contractors, respectively, and
each of their respective agents, employees and contractors, arising out of
inspections and testing of the Property or any part thereof made on Purchaser’s
behalf. Purchaser agrees to provide to Seller a certificate of insurance with
regard to each applicable liability insurance policy prior to any entry upon the
Property by Purchaser or its consultants or contractors, as the case may be,
pursuant to this Section 3.1.

3.2. Deliveries by Seller to Purchaser; Purchaser’s Access to Property Records
of Seller.

(a) Seller and Purchaser acknowledge that all of the following either have been
delivered or made available to Purchaser (and Purchaser further acknowledges
that no additional items are required to be delivered by Seller to Purchaser
except as may be expressly set forth in other provisions of this Agreement):

 

  (i) Copies of current property tax bills with respect to the Property.

 

  (ii) Copies of operating statements for the past twelve (12) months with
respect to the Property.

 

  (iii) Copies of all Service Contracts.

 

  (iv) A copy of the Existing Survey.

 

  (v) Copies of certificates of occupancy with respect to the Property which are
in Seller’s possession.

(b) From the Effective Date until the Closing Date, or earlier termination of
this Agreement, Seller shall allow Purchaser and Purchaser’s representatives, on
reasonable

 

8



--------------------------------------------------------------------------------

advance notice and during normal business hours, to have access to Seller’s
existing non-confidential books, records and files relating to the Property, at
the office of Broker, or at the office of Seller at 6200 The Corners Parkway,
Suite 250, Norcross, Georgia 30092, for the purpose of inspecting and (at
Purchaser’s expense) copying the same, including, without limitation, the
materials listed below (to the extent any or all of the same are in the
possession of Seller), subject, however, to the limitations of any
confidentiality or nondisclosure agreement to which Seller may be bound, and
provided that Seller will not be required to deliver or make available to
Purchaser any appraisals, property condition reports, environmental reports,
strategic plans for the Property, internal analyses, information regarding the
marketing for sale of the Property, submissions relating to Seller’s obtaining
of corporate or partnership authorization, attorney and accountant work product,
attorney-client privileged documents, or other information in the possession or
control of Seller which Seller reasonably deems confidential or proprietary.
Purchaser acknowledges and agrees, however, that Seller makes no representation
or warranty of any nature whatsoever, express or implied, with respect to the
ownership, enforceability, accuracy, adequacy or completeness or otherwise of
any of such records, evaluations, data, investigations, reports or other
materials. If the Closing contemplated hereunder fails to take place for any
reason, Purchaser shall promptly return (or certify as having destroyed) all
copies of materials copied from the books, records and files of Seller relating
to the Property. It is understood and agreed that Seller does not have any
obligation to obtain, commission or prepare any such books, records, files,
reports or studies not now in the possession or control of Seller. Subject to
the foregoing, Seller agrees to make available to Purchaser for inspection and
copying, without limitation, the following books, records and files relating to
the Property, all to the extent the same are in the possession of Seller:

 

  (i) Plans. All available construction plans and specifications in the
possession of Seller relating to the development, condition, repair and
maintenance of the Land, the Improvements and the Personal Property;

 

  (ii) Permits; Licenses. Copies of any permits, licenses, or other similar
documents in the possession of Seller relating to the use, occupancy or
operation of the Property; and

 

  (iii) Operating Costs and Expenses. All available records of any operating
costs and expenses for the Property in the possession of Seller.

3.3. Condition of the Property.

(a) Seller recommends that Purchaser employ one or more independent zoning
consultants and engineering and/or environmental professionals to review zoning
and to perform engineering, environmental and physical assessments on
Purchaser’s behalf in respect of the Property and the condition thereof.
Purchaser and Seller mutually acknowledge and agree that the Property is being
sold in an “AS IS” condition and “WITH ALL FAULTS,” known or unknown, contingent
or existing. Purchaser has the sole responsibility to fully inspect the
Property, to investigate all matters relevant thereto, including, without
limitation, the condition of the Property, and to reach its own, independent
evaluation of any risks (environmental or otherwise) or rewards associated with
the ownership, leasing, management and operation of the Property. Effective as
of the Closing and except as expressly set forth in this Agreement,

 

9



--------------------------------------------------------------------------------

Purchaser hereby waives and releases Seller and its officers, directors,
shareholders, members, partners, agents, affiliates, employees and successors
and assigns from and against any and all claims, obligations and liabilities
arising out of or in connection with the Property.

(b) To the fullest extent permitted by law, Purchaser does hereby
unconditionally waive and release Seller and its officers, directors,
shareholders, members, partners, agents, affiliates and employees from any
present or future claims and liabilities of any nature arising from or relating
to the presence or alleged presence of Hazardous Substances in, on, at, from,
under or about the Property or any adjacent property, including, without
limitation, any claims under or on account of any Environmental Law, regardless
of whether such Hazardous Substances are located in, on, at, from, under or
about the Property or any adjacent property prior to or after the date hereof
(collectively, “Environmental Liabilities”); provided, however, that the
foregoing release as it applies to Seller, its officers, directors,
shareholders, members, partners, agents, affiliates and employees, will not
release Seller from any Environmental Liabilities of Seller relating to any
Hazardous Substances which may be placed, located or released on the Property by
Seller after the date of Closing. In addition, Purchaser does hereby covenant
and agree to defend, indemnify, and hold harmless Seller, and Seller’s officers,
directors, shareholders, members, partners, agents, affiliates and employees
from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs or expenses of whatever kind or nature, known or
unknown, existing and future, including any action or proceeding brought or
threatened, or ordered by governmental authorities, relating to any Hazardous
Substances which may be placed, located or released on the Property after the
date of Closing. The terms and provisions of this Section 3.3 will survive the
Closing hereunder until the expiration of any applicable statute of limitations.

3.4. Title and Survey. Purchaser has the right, but not the obligation, to order
at Purchaser’s expense from the Title Company, a title commitment with respect
to the Property (“Title Commitment”). Purchaser shall direct the Title Company
to send a copy of the Title Commitment to Seller. Purchaser will pay any cost
for any update of the Existing Survey or revisions thereto. Purchaser likewise
will make a copy of any update of the Existing Survey (or any other survey of
the Property obtained by Purchaser) available to Seller prior to Closing.
Purchaser will have until 5:00 P.M. local Charlotte, North Carolina time on
April 7, 2009 to give written notice (the “First Title Notice”) to Seller of
such objections as Purchaser may have to any exceptions to title disclosed in
the Title Commitment or in the Existing Survey or otherwise in Purchaser’s
examination of title. From time to time at any time after the First Title Notice
and prior to the Closing Date, Purchaser may give written notice (a “Subsequent
Title Notice”) to Seller of exceptions to title first appearing of record with
respect to the Property after the effective date of the most recent previous
Title Commitment or title examination or matters of survey which would not have
been disclosed by an accurate updated ALTA survey prior to the Effective Date.
Seller will have the right, but not the obligation (except as to Monetary
Objections), to attempt to remove, satisfy or otherwise cure any exceptions to
title to which the Purchaser so objects. Within five (5) Business Days after
receipt of the First Title Notice, Seller shall give written notice to Purchaser
informing the Purchaser of the election of Seller with respect to the objections
in the First Title Notice. Within five (5) Business Days after receipt of any
Subsequent Title Notice, Seller shall give written notice to Purchaser informing
the Purchaser of the election of Seller with respect to the objections in such
Subsequent Title Notice. If Seller fails to give written notice of election
within such five (5) Business Day period, Seller will be deemed to have elected
not to attempt to cure the objections (other than Monetary Objections) set forth
in the First Title Notice or such Subsequent Title Notice, whichever is

 

10



--------------------------------------------------------------------------------

applicable. If Seller elects to attempt to cure any objections, Seller will be
entitled to one or more reasonable adjournments of the Closing of up to but not
beyond the thirtieth (30th) day following the Closing Date to attempt such cure,
but, except for Monetary Objections, Seller will not be obligated to expend any
sums, commence any suits or take any other action to effect such cure. Except as
to Monetary Objections, if Seller elects, or is deemed to have elected, not to
cure any exceptions to title to which Purchaser has objected or if, after
electing to attempt to cure, Seller determines that it is unwilling or unable to
remove, satisfy or otherwise cure any such exceptions, Purchaser’s sole remedy
hereunder in such event will be either (i) to accept title to the Property
subject to such exceptions as if Purchaser had not objected thereto and without
reduction of the Purchase Price, or (ii) to terminate this Agreement within
three (3) Business Days after receipt of written notice from Seller either of
the election of Seller not to attempt to cure any objection or of the
determination of Seller, having previously elected to attempt to cure, that
Seller is unable or unwilling to do so (or three (3) Business Days after Seller
is deemed hereunder to have elected not to attempt to cure such objections), and
upon any such termination under this clause (ii) Escrow Agent shall return the
Earnest Money to Purchaser. Notwithstanding anything to the contrary contained
elsewhere in this Agreement, Seller is obligated to cure or satisfy all Monetary
Objections at or prior to Closing, and Seller may use the proceeds of the
Purchase Price at Closing for such purpose.

3.5. Service Contracts. Purchaser does hereby notify Seller that subject to the
terms of this Section 3.5, Purchaser desires to assume the Kings III Agreement
and that it desires to have the Service Contracts listed in EXHIBIT “F” attached
hereto and made a part hereof, specifically excluding the Kings III Agreement,
terminated by Seller at Closing. At Closing, Seller shall assign to Purchaser,
and Purchaser shall assume, the Kings III Agreement. Prior to Closing, Seller
agrees to give written notice to the service providers of termination of the
remaining Service Contracts listed on EXHIBIT “F” attached hereto and made a
part hereof as of the Closing Date, but such terminations will be effective only
in the event of the closing of the purchase and sale of the Property between
Seller and Purchaser.

3.6. Reserved.

3.7. Confidentiality. All information acquired by Purchaser or any of its
designated representatives (including by way of example, but not in limitation,
the officers, directors, shareholders, members and employees of Purchaser, and
Purchaser’s engineers, consultants, counsel and potential lenders, and the
officers, directors, shareholders, members and employees of each of them) with
respect to the Property, whether delivered by Seller or any representatives of
Seller or obtained by Purchaser as a result of its inspection and investigation
of the Property, examination of the books, records and files of Seller in
respect of the Property, or otherwise (collectively, the “Due Diligence
Material”) will be used solely for the purpose of determining whether the
Property is suitable for Purchaser’s acquisition and ownership thereof and for
no other purpose whatsoever. Prior to Closing, the terms and conditions which
are contained in this Agreement and all Due Diligence Material which is not
published as public knowledge or which is not generally available in the public
domain must be kept in strict confidence by Purchaser and may not be disclosed
to any individual or entity other than to those authorized representatives of
Purchaser and Purchaser’s prospective and actual counsel, accountants,
professionals, consultants, attorneys and lenders, who need to know the
information for the purpose of assisting Purchaser in evaluating the Property
for Purchaser’s potential acquisition thereof; provided, however, that Purchaser
will have the right to disclose any such information if required by applicable
law or as may be necessary in connection with any court action or proceeding
with

 

11



--------------------------------------------------------------------------------

respect to this Agreement. Purchaser shall and hereby agrees to indemnify and
hold Seller harmless from and against any and all loss, liability, cost, damage
or expense that Seller may suffer or incur (including, without limitation,
reasonable attorneys’ fees actually incurred) as a result of the unpermitted
disclosure of any of the Due Diligence Material to any individual or entity
other than an appropriate representative of Purchaser and Purchaser’s
prospective and actual counsel, accountants, professionals, consultants,
attorneys and lenders, and/or the use of any Due Diligence Material for any
purpose other than as herein contemplated and permitted. The foregoing indemnity
will not extend to disclosure of any Due Diligence Material (i) as may be
required by applicable law to be disclosed, or (ii) that is or becomes public
knowledge other than by virtue of a breach of Purchaser’s covenant under this
Section 3.7. If Purchaser or Seller elects to terminate this Agreement pursuant
to any provision hereof permitting such termination, or if the Closing
contemplated hereunder fails to occur for any reason, Purchaser will promptly
return to Seller all Due Diligence Material in the possession of Purchaser and
any of its representatives, and destroy all copies, notes or abstracts or
extracts thereof, as well as all copies of any analyses, compilations, studies
or other documents prepared by Purchaser or for its use (whether in written or
electronic form) containing or reflecting any Due Diligence Material. In the
event of a breach or threatened breach by Purchaser or any of its
representatives of this Section 3.7, Seller will be entitled, in addition to
other available remedies, to an injunction restraining Purchaser or its
representatives from disclosing, in whole or in part, any of the Due Diligence
Material and any of the terms and conditions of this Agreement. Nothing
contained herein may be construed as prohibiting or limiting Seller from
pursuing any other available remedy, in law or in equity, for such breach or
threatened breach. The provisions of this Section will survive any termination
of this Agreement.

ARTICLE 4.

REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

4.1. Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser:

(a) Organization. Seller is a general partnership under the laws of the State of
Georgia, whose general partners are Wells Real Estate Fund II, a Georgia limited
partnership, and Wells Real Estate Fund II-OW, a Georgia limited partnership.

(b) Action of Seller, Etc. Seller has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, upon the execution
and delivery of any document to be delivered by Seller on or prior to the
Closing, this Agreement and such document will constitute the valid and binding
obligation and agreement of Seller, enforceable against Seller in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
affecting the rights and remedies of creditors.

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Seller, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under, or result in the creation of any
lien, charge or encumbrance upon the Property or any portion thereof pursuant to
the terms of any indenture, deed to secure debt, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which Seller is
bound.

 

12



--------------------------------------------------------------------------------

(d) Litigation. Except as disclosed on EXHIBIT “G” attached hereto and made a
part hereof, Seller has not received written notice and Seller has no knowledge
of any pending or threatened suit, action or proceeding, which (i) if determined
adversely to Seller, materially and adversely affects the use or value of the
Property, (ii) questions the validity of this Agreement or any action taken or
to be taken pursuant hereto, (iii) involves condemnation or eminent domain
proceedings involving the Property, or any portion thereof, or (iv) relates to
the revocation or modification of any license, permit or other approval
(including zoning and entitlements approvals) related to the development,
ownership, use or operation of the Property for its current use.

(e) Leases. Seller has not entered into any contract or agreement with respect
to the occupancy of the Property or any portion or portions thereof which will
be binding on Purchaser or the Property after the Closing.

(f) Right of First Offer or Right of First Refusal. No person or entity has any
right or option (including any right of first refusal or right of first offer)
to purchase all or any part of the Property or any interest therein.

(g) Leasing Commissions. Except for the existing leasing agreement between
Seller and W.C. Pinkard & Co., Inc., d/b/a Colliers Pinkard (the “Leasing
Agreement”), which will be cancelled by Seller as of the Closing Date, there are
no lease brokerage agreements, leasing commission agreements or other agreements
providing for payments of any amounts for leasing activities or procuring
tenants with respect to the Property or any portion or portions thereof.

(h) Management Agreement. Except for the existing management agreement between
Seller and W.C. Pinkard & Co., Inc., d/b/a Colliers Pinkard (the “Property
Management Agreement”), which will be cancelled by Seller as of the Closing
Date, there is no agreement currently in effect relating to the management of
the Property by any third-party management company.

(i) Taxes and Assessments. Except as may be set forth on EXHIBIT “G” attached
hereto and made a part hereof, Seller has not filed, and has not retained anyone
to file, notices of protests against, or to commence action to review, real
property tax assessments against the Property.

(j) Compliance with Laws. To Seller’s knowledge, and except as set forth on
EXHIBIT “G”, Seller has no knowledge of any violations of law (including any
Environmental Law), municipal or county ordinances, or other legal requirements
with respect to the Property where such violations remain outstanding.

(k) Other Agreements. Except for the Service Contracts, the Leasing Agreement,
the Property Management Agreement, and the Permitted Exceptions with respect to
the Property, there are no leases, management agreements, brokerage agreements,
leasing agreements or other agreements or instruments in force or effect that
grant to any person or any entity (other than Seller) any right, title, interest
or benefit in and to all or any part of the Property or any rights relating to
the use, operation, management, maintenance or repair of all or any part of the
Property which will survive the Closing or be binding upon Purchaser other than
those which Purchaser has agreed in writing to assume prior to the expiration of
the Inspection Period (or is deemed to have agreed to assume) or which are
terminable upon thirty (30) days notice without payment of premium or penalty.

 

13



--------------------------------------------------------------------------------

(l) Seller Not a Foreign Person. Seller is not a “foreign person” which would
subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.

(m) Employees. Seller has no employees to whom by virtue of such employment
Purchaser will have any obligation after the Closing.

Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Seller to Purchaser at the Closing, Seller has not
made, and Purchaser has not relied on, any information, promise, representation
or warranty, express or implied, regarding the Property, whether made by Seller,
on behalf of Seller, or otherwise, including, without limitation, the physical
condition of the Property, title to or the boundaries of the Property, pest
control matters, soil conditions, the presence, existence or absence of
hazardous wastes, toxic substances or other environmental matters, compliance
with building, health, safety, land use and zoning laws, regulations and orders,
structural and other engineering characteristics, traffic patterns, market data,
economic conditions or projections, past or future economic performance of the
Property, and any other information pertaining to the Property or the market and
physical environments in which the Property is located. Purchaser acknowledges
(i) that Purchaser has entered into this Agreement with the intention of making
and relying upon its own investigation or that of Purchaser’s own consultants
and representatives with respect to the physical, environmental, economic and
legal condition of the Property and (ii) that Purchaser is not relying upon any
statements, representations or warranties of any kind, other than those
specifically set forth in this Agreement or in any document to be executed and
delivered by Seller to Purchaser at the Closing, made (or purported to be made)
by Seller or anyone acting or claiming to act on behalf of Seller. Purchaser
will inspect the Property and become fully familiar with the physical condition
thereof and, subject to the terms and conditions of this Agreement, will
purchase the Property in its “as is” condition, “with all faults,” on the
Closing Date. The provisions of this paragraph will survive the Closing until
the expiration of any applicable statute of limitations.

The representations and warranties made in this Agreement by Seller will be
continuing and will be deemed remade by Seller as of the Closing Date, with the
same force and effect as if made on, and as of, such date, subject to Seller’s
right to update such representations and warranties by written notice to
Purchaser and in Seller’s Certificate to be delivered pursuant to Section 5.1(g)
hereof.

4.2. Knowledge Defined. All references in this Agreement to the “knowledge of
Seller” or “to Seller’s knowledge”, and any and all other similar references to
the knowledge of Seller (e.g., “Seller has no knowledge”), will refer only to
the actual knowledge of Parker Hudson, Managing Director of Wells Real Estate
Funds, and Jerry Banks, Senior Vice President of Wells Real Estate Funds, who
has been actively involved in the management of Seller’s business in respect of
the Property in the capacity as Asset Manager for Seller. The terms “knowledge
of Seller” or “to Seller’s knowledge”, and any and all other similar references
to the knowledge of Seller (e.g., “Seller has no knowledge”), may not be
construed, by imputation or otherwise, to refer to the knowledge of any
affiliate of Seller, or to any other partner, member, beneficial owner, officer,
director, agent, manager, representative or employee of Seller, or any

 

14



--------------------------------------------------------------------------------

of their respective affiliates, or to impose on Parker Hudson or Jerry Banks any
duty to investigate the matter to which such actual knowledge, or the absence
thereof, pertains. There will be no personal liability on the part of Parker
Hudson or Jerry Banks arising out of any representations or warranties made
herein or otherwise.

4.3. Covenants and Agreements of Seller.

(a) Leasing Arrangements. During the pendency of this Agreement, Seller will not
enter into any lease affecting the Property without Purchaser’s prior written
consent in each instance. At Closing, Purchaser shall reimburse Seller for any
Tenant Inducement Costs, leasing commissions or other expenses, including
reasonable attorneys’ fees, actually incurred by Seller pursuant to any new
lease approved by Purchaser hereunder.

(b) New Contracts. During the pendency of this Agreement, Seller will not enter
into any contract, or modify, amend, renew or extend any existing contract, that
will be an obligation affecting the Property or any part thereof subsequent to
the Closing without Purchaser’s prior written consent in each instance (which
Purchaser agrees not to withhold or delay unreasonably), except contracts
entered into in the ordinary course of business that are terminable without
cause (and without penalty or premium) on thirty (30) days (or less) notice,
provided, however, that Purchaser will not be required to incur any cost under
any such contracts, and in any event such contracts will be terminated at
Closing (and any liens recorded pursuant to such contracts will be removed).

(c) Operation of Property. During the pendency of this Agreement, Seller shall
continue to operate the Property in a good and businesslike fashion consistent
with Seller’s past practices.

(d) Insurance. During the pendency of this Agreement, Seller shall, at Seller’s
expense, continue to maintain, or cause to be maintained, insurance policies
covering the full replacement value of the Improvements, such policies being
subject to a deductible of not less than One Hundred Thousand and No/100 Dollars
($100,000.00).

(e) Termination of Existing Property Management Agreement and Existing Leasing
Agreement. Prior to Closing, Seller agrees to give written notice to the
property manager of termination of the Property Management Agreement as of the
Closing Date, and Seller agrees to give written notice to the property leasing
agent of termination of the Leasing Agreement as of the Closing Date, such
terminations to be effective only in the event of the closing of the purchase
and sale of the Property between Seller and Purchaser.

4.4. Representations and Warranties of Purchaser.

(a) Action of Purchaser, Etc. This Agreement constitutes, and upon the execution
and delivery of any document to be delivered by Purchaser on or prior to the
Closing, such document will constitute, the valid and binding obligation and
agreement of Purchaser, enforceable against Purchaser in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.

(b) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Purchaser, nor compliance with the terms and provisions

 

15



--------------------------------------------------------------------------------

hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under the terms of any indenture, deed to
secure debt, mortgage, deed of trust, note, evidence of indebtedness or any
other agreement or instrument by which Purchaser is bound.

(c) Litigation. To Purchaser’s knowledge, Purchaser has received no written
notice that any action or proceeding is pending or threatened, which questions
the validity of this Agreement or any action taken or to be taken pursuant
hereto.

The representations and warranties made in this Agreement by Purchaser will be
continuing and will be deemed remade by Purchaser as of the Closing Date, with
the same force and effect as if made on, and as of, such date, subject to
Purchaser’s right to update such representations and warranties by written
notice to Seller and in Purchaser’s Certificate to be delivered pursuant to
Section 5.2(b) hereof.

ARTICLE 5.

CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

5.1. Seller’s Closing Deliveries. For and in consideration of, and as a
condition precedent to Purchaser’s delivery to Seller of the Purchase Price,
Seller shall obtain or execute and deliver to Purchaser at Closing the following
documents, all of which must be duly executed, acknowledged and notarized where
required:

(a) Special Warranty Deed. A special warranty deed in the form customarily used
in the jurisdiction in which the Property is located pursuant to which a grantor
warrants title only as to parties claiming by, through or under the grantor but
not otherwise, from Seller with respect to the Land and Improvements owned by
Seller (the “Special Warranty Deed”), subject only to the Permitted Exceptions,
and executed and acknowledged by Seller. The legal description of the Land set
forth in the Special Warranty Deed will be based upon and conform to the
applicable legal description attached hereto as EXHIBIT “A”. If and to the
extent that any of the Permitted Exceptions requires the recitation or
incorporation in any deed of any provisions of such Permitted Exception, the
Special Warranty Deed may conform to such requirements;

(b) Quitclaim Deed. Upon request, Seller shall deliver a quitclaim deed in the
form customarily used in the jurisdiction in which the Property is located to
convey the Property by reference to the metes and bounds legal description of
the Property as reflected on the Existing Survey obtained by Seller and provided
to Purchaser;

(c) Bill of Sale. The Bill of Sale for the Personal Property;

(d) Assignment and Assumption of Service Contracts. Two (2) counterparts of the
Assignment and Assumption of Service Contracts with respect to the Property;

(e) General Assignment. The General Assignment with respect to the Intangible
Property;

(f) Seller’s Affidavit. An owner’s affidavit from Seller substantially in the
form attached hereto as SCHEDULE 4 (“Seller’s Affidavit”), stating that there
are no known boundary disputes with respect to the Property, that there are no
parties in possession of the Property other than Seller, that any improvements
or repairs made by, or for the account of, or at

 

16



--------------------------------------------------------------------------------

the instance of Seller to or with respect to the Property within one hundred
twenty (120) days (or such longer period as may be required by the Title Company
to comply with the lien laws of the applicable jurisdiction in which the
Property is situated) prior to the Closing have been paid for in full (or that
adequate provision has been made therefor to the reasonable satisfaction of the
Title Company), and including such other matters as may be reasonably requested
by the Title Company;

(g) Seller’s Certificate. The Seller’s Certificate evidencing the reaffirmation
of the truth and accuracy in all material respects of such Seller’s
representations and warranties set forth in Section 4.1 hereof, with such
modifications thereto as may be appropriate in light of any change in
circumstance since the Effective Date;

(h) FIRPTA Certificate. The FIRPTA Certificate;

(i) Evidence of Authority. Such documentation as may reasonably be required by
Purchaser’s title insurer to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered on behalf of Seller;

(j) Settlement Statement. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;

(k) Surveys and Plans. Such surveys, site plans, plans and specifications, and
other matters relating to the Property as are in the possession of Seller to the
extent not theretofore delivered to Purchaser;

(l) Certificates of Occupancy. To the extent the same are in the possession of
Seller, original or photocopies of certificates of occupancy for all space
within the improvements located on the Property;

(m) Notices of Sale to Service Contractors and Declarant or Association. Seller
will join with Purchaser in executing notices, in form and content reasonably
satisfactory to Seller and Purchaser (the “Other Notices of Sale”), which
Purchaser shall send to each service provider under the Service Contracts and to
the declarant or the association under the Declaration (as the case may be)
informing such service provider or the declarant or the association (as the case
may be) of the sale of the Property and of the assignment to and assumption by
Purchaser of Seller’s obligations under the Service Contracts arising after the
Closing Date and directing that all future statements or invoices for services
under such Service Contracts and/or Declaration for periods after the Closing be
directed to Purchaser as set forth in said notices;

(n) Keys. All of the keys to any door or lock on the Property in the possession
of Seller; and

(o) Other Documents. Such other documents as are reasonably requested by the
Title Company or Purchaser’s title insurer to effectuate the purposes and intent
of this Agreement.

 

17



--------------------------------------------------------------------------------

5.2. Purchaser’s Closing Deliveries. Purchaser shall obtain or execute and
deliver to Seller at Closing the following documents, all of which must be duly
executed, acknowledged and notarized where required:

(a) Assignment and Assumption of Service Contracts. Two (2) counterparts of the
Assignment and Assumption of Service Contracts, executed and acknowledged by
Purchaser;

(b) Purchaser’s Certificate. A certificate in the form attached hereto as
SCHEDULE 7 (“Purchaser’s Certificate”), evidencing the reaffirmation of the
truth and accuracy in all material respects of Purchaser’s representations and
warranties contained in Section 4.4 hereof, with such modifications thereto as
may be appropriate in light of any change in circumstances since the Effective
Date;

(c) Notices of Sale to Service Contractors and Declarant or Association. The
Other Notices of Sale to service providers and to the declarant or the
association under the Declaration;

(d) Settlement Statement. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;

(e) Evidence of Authority. Such documentation as Seller may reasonably require
to establish that this Agreement, the transaction contemplated herein, and the
execution and delivery of the documents required hereunder, are duly authorized,
executed and delivered; and

(f) Other Documents. Such other documents as are reasonably requested by the
Title Company or Seller’s Counsel to effectuate the purposes and intent of this
Agreement.

5.3. Closing Costs. Seller shall pay the attorneys’ fees of Seller, one-half of
any escrow closing fees charged by the Title Company, and all other costs and
expenses incurred by Seller in closing and consummating the purchase and sale of
the Property pursuant hereto. Purchaser shall pay the cost of any owner’s title
insurance premiums and title examination fees (including but not limited to the
costs of issuing the Title Commitment, the costs of any updates to the Title
Commitment, the costs of any endorsements to the Title Commitment, and the costs
of any title insurance policies issued pursuant to the Title Commitment), any
cost for any update of the Existing Survey or revisions thereto, all other
recording fees on all instruments to be recorded in connection with this
transaction, the attorneys’ fees of Purchaser, one-half of any escrow closing
fees charged by the Title Company, and all other costs and expenses incurred by
Purchaser in the performance of Purchaser’s due diligence inspection of the
Property and in closing and consummating the purchase and sale of the Property
pursuant hereto. The Real Estate Transfer Taxes (if any) imposed by the
jurisdiction in which the Property is located will be paid by Seller.

5.4. Prorations and Credits. The following items in this Section 5.4 will be
adjusted and prorated between Seller and Purchaser as of 11:59 P.M. on the day
preceding the Closing, based upon the actual number of days in the applicable
month or year:

(a) Taxes. All general real estate taxes imposed by any governmental authority
(“Taxes”) for the year in which the Closing occurs will be prorated between
Purchaser and Seller with respect to the Property as of the Closing. If the
Closing occurs prior to the receipt by Seller of the tax bill for the Property
for the calendar year or other applicable tax period in which the Closing
occurs, Taxes with respect to the Property will be prorated for such calendar
year or other applicable tax period based upon the prior year’s tax bill.

 

18



--------------------------------------------------------------------------------

(b) Reproration of Taxes. After receipt of final bill for Taxes, Purchaser shall
prepare and present to Seller a calculation of the reproration of such Taxes
based upon the actual amount of such items charged to or received by the parties
for the year or other applicable fiscal period. Purchaser and Seller shall make
the appropriate adjusting payment between them within thirty (30) days after
presentment to Seller of Purchaser’s calculation and appropriate back-up
information. Purchaser shall provide Seller with appropriate backup materials
related to the calculation, and Seller may inspect Purchaser’s books and records
related to the Property to confirm the calculation. The provisions of this
Section 5.4(b) will survive the Closing for a period of one hundred eighty
(180) days after the Closing Date.

(c) Operating Expenses. Personal property taxes, installment payments of special
assessment liens, vault charges, sewer charges, utility charges, and normally
prorated operating expenses actually paid or payable by Seller as of the Closing
Date with respect to the Property (including amounts payable under the Service
Contracts and the Declaration) will be prorated as of the Closing Date and
adjusted against the Purchase Price, provided that within ninety (90) days after
the Closing, Purchaser and Seller will make a further adjustment for such taxes,
charges and expenses which may have accrued or been incurred prior to the
Closing Date, but not collected or paid at that date. The provisions of this
Section 5.4(c) will survive the Closing for a period of one hundred eighty
(180) days after the Closing Date.

ARTICLE 6.

CONDITIONS TO CLOSING

6.1. Conditions Precedent to Purchaser’s Obligations. Subject to the last
paragraph of this Section 6.1, the obligations of Purchaser hereunder to
consummate the transaction contemplated hereunder are in all respects
conditioned upon the satisfaction of each of the following conditions prior to
or simultaneously with the Closing, any of which may be waived by Purchaser in
its sole discretion by written notice to Seller at or prior to the Closing Date:

(a) Covenants. Seller has performed, in all material respects, all covenants,
agreements and undertakings of Seller contained in this Agreement; and

(b) Representations and Warranties. All representations and warranties of Seller
as set forth in this Agreement are true and correct in all material respects as
of the date of this Agreement and as of Closing, provided that solely for
purposes of this subparagraph such warranties and representations will be deemed
to be given without being limited to Seller’s knowledge and without modification
(by update or otherwise, as provided in Section 5.1(g) hereof).

In the event any condition in this Section 6.1 has not been satisfied (or
otherwise waived in writing by Purchaser) prior to or on the Closing Date (as
the same may be extended or postponed as provided in this Agreement), Purchaser
will have the right to terminate this Agreement by

 

19



--------------------------------------------------------------------------------

written notice to Seller given prior to the Closing, whereupon (i) Escrow Agent
shall return the Earnest Money to Purchaser; and (ii) except for those
provisions of this Agreement which by their express terms survive the
termination of this Agreement, no party hereto will have any other or further
rights or obligations under this Agreement.

6.2. Conditions Precedent to Seller’s Obligations. The obligations of Seller
hereunder to consummate the transactions contemplated hereunder will in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing (or at such earlier time
as may be provided below), any of which may be waived by Seller in Seller’s sole
discretion by written notice to Purchaser at or prior to the Closing Date:

(a) Payment of Purchase Price. Purchaser has paid and Seller has received the
Purchase Price, as adjusted pursuant to the terms and conditions of this
Agreement, which Purchase Price will be payable in the amount and in the manner
provided for in this Agreement;

(b) Covenants. Purchaser has performed, in all material respects, all covenants,
agreements and undertakings of Purchaser contained in this Agreement; and

(c) Representations and Warranties. All representations and warranties of
Purchaser as set forth in this Agreement are true and correct in all material
respects as of the date of this Agreement and as of Closing, provided that
solely for purposes of this subparagraph such warranties and representations
will be deemed to be given without being limited to Purchaser’s knowledge and
without modification (by update or otherwise, as provided in Section 5.2(b)
hereof).

ARTICLE 7.

CASUALTY AND CONDEMNATION

7.1. Casualty. Risk of loss up to and including the Closing Date will be borne
by Seller. In the event of any immaterial damage or destruction to the Property
or any portion thereof, Seller and Purchaser shall proceed to close under this
Agreement, and Purchaser will receive (and Seller will assign to Purchaser at
the Closing Seller’s rights under insurance proceeds to receive) any insurance
proceeds (including any rent loss insurance applicable to any period on and
after the Closing Date) due Seller as a result of such damage or destruction
(less any amounts reasonably expended for restoration or collection of
proceeds), and assume responsibility for such repair, and Purchaser will receive
a credit at Closing against the Purchase Price for any deductible amount under
said insurance policies. For purposes of this Agreement, the term “immaterial
damage or destruction” means such instances of damage or destruction of the
subject Property: (i) which can be repaired or restored at a cost equal to or
less than One Hundred Fifty Thousand and No/100 Dollars ($150,000.00); and
(ii) which can be restored and repaired within one hundred eighty (180) days
from the date of such damage or destruction.

In the event of any material damage or destruction to the Property or any
portion thereof, Purchaser may, at its option, by notice to Seller given within
the earlier of twenty (20) days after Purchaser is notified by Seller of such
damage or destruction, or the Closing Date, but in no event less than ten
(10) days after Purchaser is notified by Seller of such damage or destruction
(and if necessary the Closing Date will be extended to give Purchaser the full
10-day period to make such election): (i) terminate this Agreement, whereupon
Escrow Agent shall immediately

 

20



--------------------------------------------------------------------------------

return the Earnest Money to Purchaser, or (ii) proceed to close under this
Agreement, receive (and Seller will assign to Purchaser at the Closing the
rights of Seller under insurance policies to receive) any insurance proceeds
(including any rent loss insurance applicable to the period on or after the
Closing Date) due Seller as a result of such damage or destruction (less any
amounts reasonably expended for restoration or collection of proceeds) and
assume responsibility for such repair, and Purchaser will receive a credit at
Closing for any deductible amount under said insurance policies. If Purchaser
fails to deliver to Seller notice of its election within the period set forth
above, Purchaser will conclusively be deemed to have elected to proceed with the
Closing as provided in clause (ii) of the preceding sentence. If Purchaser
elects clause (ii) above, Seller will cooperate with Purchaser after the Closing
to assist Purchaser in obtaining the insurance proceeds from Seller’s insurers.
For purposes of this Agreement “material damage or destruction” means all
instances of damage or destruction that are not immaterial, as defined herein.

7.2. Condemnation. If, prior to the Closing, all or any part of the Property is
subjected to a bona fide threat of condemnation by a body having the power of
eminent domain or is taken by eminent domain or condemnation (or sale in lieu
thereof), or if Seller has received written notice that any condemnation action
or proceeding with respect to the Property is contemplated by a body having the
power of eminent domain (collectively, a “Taking”), Seller shall give Purchaser
immediate written notice of such Taking. In the event of any immaterial Taking
with respect to the Property or any portion thereof, Seller and Purchaser shall
proceed to close under this Agreement. For purposes of this Agreement, the term
“immaterial Taking” means such instances of Taking of the Property: (i) which do
not result in a taking of any portion of the building structure of the building
occupied by tenants on the Property; and (ii) which do not result in a decrease
in the number of parking spaces at the Property (taking into account the number
of additional parking spaces that can be provided within one hundred eighty
(180) days of such Taking).

In the event of any material Taking of the Property or any portion thereof,
Purchaser may, at its option, by written notice to Seller given within
thirty (30) days after receipt of such notice from Seller, elect to terminate
this Agreement, or Purchaser may choose to proceed to close. If Purchaser
chooses to terminate this Agreement in accordance with this Section 7.2, then
the Earnest Money will be returned immediately to Purchaser by Escrow Agent and
the rights, duties, obligations, and liabilities of the parties hereunder will
immediately terminate and be of no further force and effect, except for those
provisions of this Agreement which by their express terms survive the
termination of this Agreement. For purposes of this Agreement “material Taking “
means all instances of a Taking that are not immaterial, as defined herein.

If Purchaser does not elect to, or has no right to, terminate this Agreement in
accordance herewith on account of a Taking, this Agreement will remain in full
force and effect and the sale of the Property contemplated by this Agreement,
less any interest taken by eminent domain or condemnation, or sale in lieu
thereof, will be effected with no further adjustment and without reduction of
the Purchase Price, and at the Closing, Seller shall assign, transfer, and set
over to Purchaser all of the right, title, and interest of Seller in and to any
awards applicable to the Property that have been or that may thereafter be made
for such Taking. At such time as all or a part of the Property is subjected to a
bona fide threat of condemnation and Purchaser has not elected to terminate this
Agreement as provided in this Section 7.2, and provided that the Inspection
Period has expired, (i) Purchaser will thereafter be permitted to participate in
the proceedings as if Purchaser were a party to the action, and (ii) Seller may
not settle or agree to any award or payment pursuant to condemnation, eminent
domain, or sale in lieu thereof without obtaining Purchaser’s prior written
consent thereto in each case.

 

21



--------------------------------------------------------------------------------

ARTICLE 8.

DEFAULT AND REMEDIES

8.1. Purchaser’s Default. If Purchaser fails to consummate this transaction for
any reason other than the default of Seller, failure of a condition to
Purchaser’s obligation to close, or the exercise by Purchaser of an express
right of termination granted herein, Seller will be entitled, as its sole remedy
hereunder, to terminate this Agreement and to receive and retain the Earnest
Money as full liquidated damages for such default of Purchaser, the parties
hereto acknowledging that it is impossible to estimate more precisely the
damages which might be suffered by Seller upon Purchaser’s default, and that
said Earnest Money is a reasonable estimate of the probable loss of Seller in
the event of default by Purchaser. The retention by Seller of said Earnest Money
is intended not as a penalty, but as full liquidated damages. The right to
retain the Earnest Money as full liquidated damages is the sole and exclusive
remedy of Seller in the event of default hereunder by Purchaser, and Seller
hereby waives and releases any right to (and hereby covenants that Seller will
not) sue the Purchaser: (a) for specific performance of this Agreement, or
(b) to recover actual damages in excess of the Earnest Money. The foregoing
liquidated damages provision will not apply to or limit Purchaser’s liability
for Purchaser’s obligations under Sections 3.1(b), 3.1(c), 3.7 and 10.1 of this
Agreement or for Purchaser’s obligation to pay to Seller all attorneys’ fees and
costs of Seller to enforce the provisions of this Section 8.1. Purchaser hereby
waives and releases any right to (and hereby covenants that it will not) sue
Seller or seek or claim a refund of said Earnest Money (or any part thereof) on
the grounds it is unreasonable in amount and exceeds the actual damages of
Seller or that its retention by Seller constitutes a penalty and not agreed upon
and reasonable liquidated damages.

8.2. Seller’s Default. If Seller fails to perform any of its obligations under
this Agreement for any reason other than Purchaser’s default or the permitted
termination of this Agreement by Seller or Purchaser as expressly provided
herein, Purchaser will be entitled, as its sole remedy, either (a) to receive
the return of the Earnest Money from Escrow Agent, which return will operate to
terminate this Agreement and release Seller from any and all liability
hereunder, or (b) to enforce specific performance of the obligation of Seller to
execute and deliver the documents required to convey the Property to Purchaser
in accordance with this Agreement; it being specifically understood and agreed
that the remedy of specific performance will not be available to enforce any
other obligation of Seller hereunder. Notwithstanding the foregoing, if after
the Effective Date, Seller has conveyed title to the Property to another party
or intentionally and knowingly taken any other action to defeat the remedy of
specific performance, Purchaser will be entitled to seek actual damages from
Seller not to exceed the Cap Limitation. Except as expressly provided to the
contrary in this Section 8.2, Purchaser expressly waives its rights to seek
damages in the event of the default of Seller hereunder. Purchaser will be
deemed to have elected to terminate this Agreement and to receive a return of
the Earnest Money from Escrow Agent if Purchaser fails to file suit for specific
performance against Seller in a court having jurisdiction on or before sixty
(60) days following the date upon which the Closing was to have occurred.

 

22



--------------------------------------------------------------------------------

ARTICLE 9.

ASSIGNMENT

9.1. Assignment. Subject to the next following sentence, this Agreement and all
rights and obligations hereunder are not assignable by any party without the
written consent of the other. Notwithstanding the foregoing to the contrary,
this Agreement and all of Purchaser’s rights hereunder may be transferred and
assigned to any entity controlled by Purchaser. Any assignee or transferee under
any such assignment or transfer by Purchaser as to which the written consent of
Seller has been given or as to which the consent of Seller is not required
hereunder must expressly assume all of Purchaser’s duties, liabilities and
obligations under this Agreement (whether arising or accruing prior to or after
the assignment or transfer) by written instrument delivered to Seller as a
condition to the effectiveness of such assignment or transfer. No assignment or
transfer will relieve the original Purchaser of any duties or obligations
hereunder, and the written assignment and assumption agreement must expressly so
provide. For purposes of this Section 9.1, the term “control” means the
ownership of at least fifty percent (50%) of the applicable entity. Subject to
the foregoing, this Agreement will be binding upon and will inure to the benefit
of the parties hereto and their respective legal representatives, successors and
permitted assigns. This Agreement is not intended and may not be construed to
create any rights in or to be enforceable in any part by any other persons or
entities.

ARTICLE 10.

BROKERAGE COMMISSIONS

10.1. Broker. Upon the Closing, and only in the event the Closing occurs,
(a) Seller shall pay a brokerage commission to Seller’s Broker, pursuant to and
in accordance with Seller’s Exclusive Right to Market Agreement with Seller’s
Broker, and (b) Seller shall cause Seller’s Broker to pay from the proceeds of
its commission a brokerage commission to Purchaser’s Broker in accordance with
Seller’s Exclusive Right to Market Agreement with Seller’s Broker. Seller’s
Broker is representing Seller in this transaction; and Purchaser’s Broker is
representing Purchaser in this transaction. Each Broker has joined in the
execution of this Agreement for the purpose of acknowledging and agreeing that
no real estate commission will be earned by it or due it if the transaction
contemplated herein does not close for any reason whatsoever. Purchaser’s Broker
acknowledges that it has received and reviewed a copy of Seller’s Exclusive
Right to Market Agreement with Seller’s Broker, and Purchaser’s Broker
acknowledges that upon the payment by Seller to Seller’s Broker of the
commission payable under Seller’s Exclusive Right to Market Agreement with
Seller’s Broker, Purchaser’s Broker will look solely to Seller’s Broker, and not
to Seller or Purchaser, for the payment of a commission. Seller’s Broker and
Purchaser’s Broker acknowledge and agree that the commission payable by Seller
to Seller’s Broker will be shared as follows: three percent (3%) of the Purchase
Price to Seller’s Broker and three percent (3%) of the Purchase Price to
Purchaser’s Broker. Seller’s Broker acknowledges and agrees that it will look
solely to Seller, and not to Purchaser, for the payment of a commission. In
addition, each Broker (upon receipt of its brokerage commission) agrees to
execute and deliver to Seller and Purchaser at the Closing a release and waiver
of any claim such Broker may have against Seller, Purchaser or the Property.
Each Broker shall and does hereby indemnify and hold Purchaser and Seller
harmless from and against any and all liability, loss, cost, damage, and
expense, including reasonable attorneys’ fees actually incurred and costs of
litigation, Purchaser or Seller suffer or incur because of any claim by any
agent, salesman, or broker, whether or not meritorious, for any fee, commission
or other compensation with regard to this Agreement or the sale and purchase of
the Property contemplated hereby, and arising out of any acts or agreements of
such Broker. Seller shall and does hereby indemnify and hold Purchaser harmless
from and against any and all liability, loss, cost, damage, and expense,
including reasonable attorneys’ fees actually incurred and costs of litigation,
Purchaser suffers or

 

23



--------------------------------------------------------------------------------

incurs because of any claim by any agent, salesman, or broker, whether or not
meritorious, for any fee, commission or other compensation with regard to this
Agreement or the sale and purchase of the Property contemplated hereby, and
arising out of any acts or agreements of Seller, including any claim asserted by
Seller’s Broker. Likewise, Purchaser shall and does hereby indemnify and hold
Seller free and harmless from and against any and all liability, loss, cost,
damage, and expense, including reasonable attorneys’ fees actually incurred and
costs of litigation, Seller suffers or incurs because of any claim by any agent,
salesman, or broker, whether or not meritorious, for any fee, commission or
other compensation with respect to this Agreement or the sale and purchase of
the Property contemplated hereby and arising out of the acts or agreements of
Purchaser, including any claim asserted by Purchaser’s Broker unless such claim
arises out of (i) the failure by Seller to pay the commission payable to
Seller’s Broker under Seller’s Exclusive Right to Market Agreement with Seller’s
Broker or (ii) the failure by Seller’s Broker to pay to the Purchaser’s Broker
its proportionate share of the commission paid by Seller to Seller’s Broker.
This Section 10.1 will survive the Closing until the expiration of any
applicable statute of limitations and will survive any earlier termination of
this Agreement.

ARTICLE 11.

INDEMNIFICATION

11.1. Indemnification by Seller. Following the Closing and subject to Sections
11.3 and 11.4, Seller shall indemnify and hold Purchaser, its affiliates,
members and partners, and the partners, shareholders, members, officers,
directors, employees, representatives and agents of each of the foregoing
(collectively, “Purchaser-Related Entities”) harmless from and against any and
all costs, fees, expenses, damages, deficiencies, interest and penalties
(including, without limitation, reasonable attorneys’ fees and disbursements)
suffered or incurred by any such indemnified party in connection with any and
all losses, liabilities, claims, damages and expenses (“Losses”), arising out
of, or in any way relating to, (a) any breach of any representation or warranty
of Seller contained in this Agreement or in any Closing Document, and (b) any
breach of any covenant of Seller contained in this Agreement which survives the
Closing or in any Closing Document.

11.2. Indemnification by Purchaser. Following the Closing and subject to
Sections 11.3 and 11.4, Purchaser (and Purchaser’s permitted assignees to whom
any rights of Purchaser are assigned pursuant to Section 9.1 hereof) shall
indemnify and hold Seller, its affiliates, members and partners, and the
partners, shareholders, members, officers, directors, employees, representatives
and agents of each of the foregoing (collectively, “Seller-Related Entities”)
harmless from any and all Losses arising out of, or in any way relating to,
(a) any breach of any representation or warranty by Purchaser contained in this
Agreement or in any Closing Document, and (b) any breach of any covenant of
Purchaser contained in this Agreement which survives the Closing or in any
Closing Documents.

11.3. Limitations on Indemnification. Notwithstanding the foregoing provisions
of Section 11.1, (a) Seller will not be required to indemnify Purchaser or any
Purchaser-Related Entities under this Agreement unless the aggregate of all
amounts for which an indemnity would otherwise be payable by Seller under
Section 11.1 above exceeds the Basket Limitation and, in such event, Seller will
be responsible for the entire amount including all amounts representing the
Basket Limitation, (b) in no event will the liability of Seller with respect to
the indemnification provided for in Section 11.1 above exceed in the aggregate
the Cap Limitation, (c) if prior to the Closing, Purchaser obtains knowledge of
any inaccuracy or breach of any

 

24



--------------------------------------------------------------------------------

representation, warranty or covenant of Seller contained in this Agreement (a
“Purchaser-Waived Breach”) and nonetheless proceeds with and consummates the
Closing, then Purchaser and any Purchaser-Related Entities will be deemed to
have waived and forever renounced any right to assert a claim for
indemnification under this Article 11 for, or any other claim or cause of action
under this Agreement, at law or in equity on account of any such
Purchaser-Waived Breach, and (d) notwithstanding anything herein to the
contrary, the Basket Limitation and the Cap Limitation will not apply with
respect to Losses suffered or incurred as a result of breaches of any covenant
or agreement of Seller set forth in Section 5.3, Section 5.4 or Section 10.1 of
this Agreement.

11.4. Survival. The representations, warranties and covenants contained in this
Agreement and the Closing Documents will survive until the date which is one
hundred eighty (180) days after the Closing, unless a longer or shorter survival
period is expressly provided for in this Agreement, or unless prior to the date
which is one hundred eighty (180) days after the Closing, Purchaser or Seller,
as the case may be, delivers written notice to the other party of such alleged
breach specifying with reasonable detail the nature of such alleged breach and
files an action with respect thereto within sixty (60) days after the giving of
such notice.

11.5. Indemnification as Sole Remedy. If the Closing has occurred, the sole and
exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement or any Closing Document which survives the Closing
will be the indemnifications provided for under Section 3.1(c), Section 3.3(b),
Section 10.1, and this Article 11.

ARTICLE 12.

MISCELLANEOUS

12.1. Notices. Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication must be in writing and
must be delivered by overnight courier, hand, facsimile or electronic
transmission, or sent by U.S. registered or certified mail, return receipt
requested, postage prepaid, to the addresses or facsimile numbers set out below
or at such other addresses as are specified by written notice delivered in
accordance herewith:

 

PURCHASER:    KMBA, LLC    11819 Reames Road    Charlotte, NC 28269   
Attention: David Bowles    Facsimile: (704) 596-7989    Email: losttagg@aol.com
with a copy to:    Templeton & Raynor, PA    1800 East Boulevard    Charlotte,
NC 28203    Attention: Thomas B. Templeton, Esq.    Facsimile: (704) 344-8555   
Email: tom@templetonraynor.com

 

25



--------------------------------------------------------------------------------

SELLER:    c/o Wells Real Estate Funds, Inc.    6200 The Corners Parkway   
Norcross, Georgia 30092    Attention: Mr. Peter A. Mitchell    Facsimile: (770)
243-8510    Email: peter.mitchell@wellsef.com with a copy to:    Troutman
Sanders LLP    Suite 5200    600 Peachtree Street, N.E.    Atlanta, Georgia
30308-2216    Attn: S. Jefferson (“Jeff”) Greenway, Esq.    Facsimile: (404)
962-6776    Email: jeff.greenway@troutmansanders.com

Any notice or other communication (i) mailed as hereinabove provided will be
deemed effectively given or received on the third (3rd) Business Day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand will be deemed effectively given or received upon receipt,
and (iii) sent by facsimile or other electronic transmission will be deemed
effectively given or received on the day of such electronic transmission of such
notice or other communication and confirmation of such transmission if
transmitted and confirmed prior to 5:00 p.m. local Charlotte, North Carolina,
time on a Business Day and otherwise will be deemed effectively given or
received on the first Business Day after the day of transmission of such notice
and confirmation of such transmission. Refusal to accept delivery will be deemed
delivered.

12.2. Possession. Full and exclusive possession of the Property, subject to the
Permitted Exceptions, will be delivered by Seller to Purchaser on the Closing
Date.

12.3. Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period will be automatically
extended through the close of business on the next regularly scheduled Business
Day.

12.4. Publicity. The parties agree that, prior to Closing, and except for
disclosures required by law or governmental regulations applicable to such
party, no party may, with respect to this Agreement and the transactions
contemplated hereby, contact or conduct negotiations with public officials, make
any public announcements or issue press releases regarding this Agreement or the
transactions contemplated hereby to any third party without the prior written
consent of the other party hereto. Seller and Purchaser will each have the right
to approve the press release of the other party issued in connection with the
Closing, which approval may not be unreasonably withheld or delayed. No party
may record this Agreement or any notice hereof; and neither party may file a
copy of this Agreement with the Securities and Exchange Commission until the
filing of their respective Quarterly Reports on Form 10-Q for the current
quarter, except for any recording or filing otherwise required under the United
States securities laws or as may be required by the SEC; provided, however, that
(i) in the event Purchaser is so required, it must provide Seller reasonable
advance notice of any such required filing, and (ii) any such required filing
will exclude all schedules and exhibits to this Agreement.

 

26



--------------------------------------------------------------------------------

12.5. Discharge of Obligations. The acceptance by Purchaser of the Special
Warranty Deed hereunder will be deemed to constitute the full performance and
discharge of each and every warranty and representation made by Seller and
Purchaser herein and every agreement and obligation on the part of Seller and
Purchaser to be performed pursuant to the terms of this Agreement, except those
warranties, representations, covenants and agreements which are specifically
provided in this Agreement to survive Closing.

12.6. Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, is, for any reason and to any extent
invalid or unenforceable, the remainder of this Agreement and the application of
such provision to other persons or circumstances will not be affected thereby
but rather will be enforced to the greatest extent permitted by law.

12.7. Construction. This Agreement is not to be construed more strictly against
one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Seller and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
may not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.

12.8. Sale Notification Letters. Promptly following the Closing, Purchaser shall
deliver the Other Notices of Sale to the declarant or the association under the
Declaration and to each service provider, the obligations under whose respective
Service Contracts Purchaser has assumed at Closing. The provisions of this
Section will survive the Closing.

12.9. Access to Records Following Closing. Purchaser agrees that for a period of
eighteen (18) months following the Closing, Seller will have the right during
regular business hours, on five (5) days’ written notice to Purchaser, and at
Seller’s cost, to examine and review at Purchaser’s office (or, at Purchaser’s
election, at the Property), the books and records of Seller relating to the
ownership and operation of the Property which were delivered by Seller to
Purchaser at the Closing. Likewise, Seller agrees that for a period of
eighteen (18) months following the Closing, Purchaser will have the right during
regular business hours, on five (5) days’ written notice to Seller, and at
Purchaser’s cost, to examine and review at Seller’s office, all books, records
and files, if any, retained by Seller relating to the ownership and operation by
Seller prior to the Closing of the Property. The provisions of this Section will
survive the Closing for a period of eighteen (18) months after the Closing Date.

12.10. Submission to Jurisdiction. Each of Purchaser and Seller irrevocably
submits to the exclusive jurisdiction of (a) the Superior Court of Mecklenburg
County, North Carolina located in Charlotte, North Carolina, and (b) the United
States District Court for the Western District of North Carolina for the
purposes of any suit, action or other proceeding arising out of this Agreement
or any transaction contemplated hereby. Each of Purchaser and Seller further
agrees that service of any process, summons, notice or document by U.S.
registered mail to such party’s respective address set forth above will be
effective service of process for any action, suit or proceeding in Georgia with
respect to any matters to which it has submitted to jurisdiction as set forth
above in the immediately preceding sentence.

 

27



--------------------------------------------------------------------------------

12.11. General Provisions. No failure of either party to exercise any power
given hereunder or to insist upon strict compliance with any obligation
specified herein, and no custom or practice at variance with the terms hereof,
will constitute a waiver of either party’s right to demand exact compliance with
the terms hereof. This Agreement contains the entire agreement of the parties
hereto, and no representations, inducements, promises, or agreements, oral or
otherwise, between the parties not embodied herein will be of any force or
effect. Any amendment to this Agreement will not be binding upon Seller or
Purchaser unless such amendment is in writing and executed by Seller and
Purchaser. Subject to the provisions of Section 9.1 hereof, the provisions of
this Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns. Time is of the essence in this Agreement. The headings
inserted at the beginning of each paragraph are for convenience only, and do not
add to or subtract from the meaning of the contents of each paragraph. This
Agreement is to be construed, interpreted and enforced under the laws of the
State of North Carolina. Except as otherwise provided herein, all rights,
powers, and privileges conferred hereunder upon the parties will be cumulative
but not restrictive to those given by law. All personal pronouns used in this
Agreement, whether used in the masculine, feminine, or neuter gender will
include all genders, and all references herein to the singular will include the
plural and vice versa.

12.12. Like-Kind Exchange. The parties hereto may desire, and each party is
willing to cooperate (subject to the limitations set forth below), to effectuate
the sale of the Property by means of an exchange of “like-kind” property which
will qualify as such under Section 1031 of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder. Each party expressly
reserves the right to assign its rights, but not its obligations, hereunder to a
qualified intermediary as provided in I.R.C. Reg. 1.1031(k)-1(g)(4) on or before
the date of Closing. Upon written notice from either party (a “Requesting
Party”) to the other, the party to whom such notice is given (the “Other Party”)
agrees to cooperate with the Requesting Party to effect one or more like-kind
exchanges with respect to the Property, provided that such cooperation will be
subject to the following conditions: (a) such exchange may not delay the Closing
and will occur either simultaneously with the Closing or the purchase money
proceeds payable to Seller must be paid, upon Seller’s prior written direction
to Purchaser, to a third party escrow agent or intermediary such that Purchaser
is not required to participate in any subsequent closing, (b) the Other Party
will not be obligated to spend any sums or incur any expenses in excess of the
sums and expenses which would have been spent or incurred by the Other Party if
there had been no exchange, (c) Purchaser will not be obligated to acquire or
accept title to any property other than the Property, and (d) Seller will not be
obligated to acquire or accept title to any property. The Other Party makes no
representation or warranty that the conveyance of the Property or any property
made pursuant to this Section 12.12 will qualify for a like-kind exchange. Once
Purchaser has paid the purchase money proceeds as directed by Seller, or Seller
has conveyed the Property as directed by Purchaser, it will have no further
obligation hereunder with respect to such “like-kind” exchange. The Requesting
Party hereby indemnifies and holds the Other Party harmless from and against any
costs, liabilities and expenses incurred or suffered by the Other Party in
connection with the “like-kind” exchange or exchanges described herein with
respect to the Property, which indemnity will survive the Closing until the
expiration of any applicable statute of limitations.

 

28



--------------------------------------------------------------------------------

12.13. Attorney’s Fees. If Purchaser or Seller bring an action at law or equity
against the other in order to enforce the provisions of this Agreement or as a
result of an alleged default under this Agreement, the prevailing party in such
action will be entitled to recover court costs and reasonable attorney’s fees
actually incurred from the other.

12.14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together constitutes one and the same original. To
facilitate the execution and delivery of this Agreement, the parties may execute
and exchange counterparts of the signature pages by facsimile, and the signature
page of either party to any counterpart may be appended to any other
counterpart.

12.15. Effective Agreement. The submission of this Agreement for examination is
not intended to, nor will it, constitute an offer to sell, or a reservation of,
or option or proposal of any kind for the purchase of the Property. In no event
will any draft of this Agreement create any obligation or liability, it being
understood that this Agreement will be effective and binding only when a
counterpart of this Agreement has been executed and delivered by each party
hereto.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

    SELLER:     FUND II AND FUND II-OW, a Georgia general partnership, by its
only two general partners     By;   Wells Real Estate Fund II,       a Georgia
limited partnership,       by its only two general partners       By:   Wells
Capital, Inc., a Georgia corporation, a general partner         By: /s/ Douglas
P. Williams         Name: Douglas P. Williams         Title: Senior Vice
President       By:   /s/ Douglas P. Williams         Leo F. Wells, III, a
general partner by and through Douglas P. Williams as attorney in fact     By;  
Wells Real Estate Fund II-OW, a Georgia limited partnership, by its only two
general partners       By:   Wells Capital, Inc., a Georgia corporation, a
general partner         By: /s/ Douglas P. Williams         Name: Douglas P.
Williams         Title: Senior Vice President       By:   /s/ Douglas P.
Williams         Leo F. Wells, III, a general partner         by and through
Douglas P. Williams         as attorney in fact

[Signatures continued on following page]

 

30



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

    PURCHASER:    

KMBA, LLC,

a North Carolina limited liability company

    By: /s/ David R. Bowles     Name: David R. Bowles     Title: Principal

IN WITNESS WHEREOF, the undersigned Seller’s Broker and Purchaser’s Broker have
each joined in the execution and delivery hereof solely for the purpose of
evidencing its rights and obligations under the provisions of Section 10.1
hereof.

 

    SELLER’S BROKER:     W.C. PINKARD & CO., INC.,     a North Carolina
corporation, d/b/a Colliers Pinkard Date of Execution:         By: /s/ Brad Grow
    Name: Brad Grow March 20, 2009     Title: VP/Principal     PURCHASER’S
BROKER:     MACHEN ADVISORY GROUP, INC.,     a North Carolina corporation,    
d/b/a Machen-Wingate Advisory Group Date of Execution:         By:/s/ Elizabeth
H. Machen     Name: Elizabeth H. Machen March 20, 2009     Title: President

 

31